812 F.2d 1401Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jimmy Lee McDANIEL, Plaintiff-Appellant,v.Harry L. ALLSBROOK, Superintendent;  Dr. Stanley,Institution Doctor, Defendants-Appellees.
No. 86-7706.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 21, 1987.Decided Feb. 25, 1987.

Before SPROUSE, ERVIN and CHAPMAN, Circuit Judges.
Jimmy Lee McDaniel, appellant pro se.
Kaye R. Webb, Assistant Attorney General, for appellees.
PER CURIAM:


1
A review of the record and the district court's opinion adopting the magistrate's recommendation discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  McDaniel v. Allsbrook, C/A No. 85-518-CRT (E.D.N.C., Oct. 10, 1986).


2
AFFIRMED.